Campbell, J.,
specially concurring.
I have no doubt of the power of the Legislature to provide •that land legally assessed for taxes shall, in case of non-payment of the taxes by a certain time, be sold at a fixed place and time, and in a certain way, and to declare that a-convey*26anee made to a purchaser at such sale shall not be invalidated in any court of this state except by proof that the taxes for which said land was sold had been paid before sale; and, further,, to declare that such conveyance shall be prima-facie evidence-that the assessment and sale, and all proceedings of sale, were-valid. This is precisely what has been provided in the Code of 1871. Although it is declared in section 1691 that “ land shall not be sold for taxes unless sufficient personal property of the owner cannot be found of which to levy said taxes,”' and this qualification is reiterated in section 1697, and it is alse declared in the same section ‘ ‘ that no lands shall be sold for taxes, whereon any actual settler shall reside, unless ” the taxes, shall have been demanded of such settler personally or by writing left at his residence, it is expressly declared in section 1700 that the conveyance made by the tax-collector shall not be invalidated except by porof that the taxes for which said land was sold had been paid before sale ; and then it is declared that “ the tax-collector’s conveyance to individuals, and list of land sold to the state, shall be prima-facie evidence that the assessment and sale, and all proceedings of sale, were valid.” That is, if there was a legal assessment, and a legal sale as to-time, place, and manner of selling, the prescribed conveyance of the tax-collector shall not be invalidated except by proof that the taxes had been paid before the sale, and such conveyance shall be prima-facie evidence of the validity of the assessment and sale, and manner of making the sale.